                  Case 5:19-mj-00139-DW Document 1 Filed 11/21/19 Page 1 of 3 PageID #: 1


AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           United States District Court
                                                                              for llie

                                                                 District of South Dakota


                  In the Matter ofthe Search of
              (Briefly describe the property to be searched
               or identify the person by name and address)                               Case No.^ *.
 Information associated with Facebook User
 Angel.Long.1004 and Facebook ID
 100000942142183 that is stored at premises
 controlled by Facebook Inc.                      SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
        An application by a federal law enforcement officer or an attomey for the government requests the seai'ch
ofthe following person or property located in the                            District of             South Dakota
(identify the person or describe the property to be searched and give its location)'.


      Information associated with Facebook User Angel.Long.1004 and Facebook ID 100000942142183 that is stored at
      premises controlled by Facebook Inc.



          i find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal(identify the person or describe the property to be seized)'.

      Evidence of a crime (incorporate Attachments A & B)




          YOU ARE COMMANDED to execute this warrant on or before                                                 5", yo/f        _ (not to exceed 14 days)
      ^ in the daytime 6:00 a.m. to 10:00p.m.                  □ at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Daneta Wollmann                  ■   .
                                                                                                        (United States Magistrate Judge)

    D Pursuant to 18 U.S.C. § 3103a(b),Ifmdthat immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      □ for           days (not to exceed 30)      □ until, the facts justifying, the later specific date of .                                 ■             .


Date and time issued: , ^                                                     /w.

                                                                                                                 Judge's signature

City and state:             Rapid City, SD               -                '                     Daneta Wollmann, U.S. Magistrate Judge
                                                                                                             Printed name and title .

                                                                                                         ce.*.                                a
                 Case 5:19-mj-00139-DW Document 1 Filed 11/21/19 Page 2 of 3 PageID #: 2

AO 93 (Rev. 11/13) Search and Seizure Warrant(Page 2)

                                                                  Return

Case No.:                               Date and time warrant executed:        Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory ofthe property taken and name of any person(s)seized:




                                                               Certification



         I declare under penalty ofperjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                     Executing officer's signature



                                                                                        Printed name and title
             Case 5:19-mj-00139-DW Document 1 Filed 11/21/19 Page 3 of 3 PageID #: 3
 AO 106 (Rev. 04/10) Application for a Search Warrant




                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                            District of South Dakota


               In the Matter of the Search of
                                                                         )
          (Briefly describe the property to be searched
           or identify' the person by name and address)
                                                                         )        CaseNo. 5-.^. fT^-IS^
Information associated with Facebook User )
Angel.Long.1004 and Facebook ID 100000942142183)
that is stored at premises controlled by Facebook Inc.

                                              APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give Us location):

   See Attachments A & B

 located in the District of                                             South Dakota            , there is now concealed (identify the
 person or describe the property to be seized)'.



  See Attachments A & B

           The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more):
                                  of a crime;
                                   }, fruits of crime, or other items illegally possessed;

                                 designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:

              Code Section                                                        Offense Description




           The application is based on these facts:




                Continued on the attached sheet.
           D Delayed notice of                     days (give exact ending date if more than 30 days:                  ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                              Applicant's signature

                                                                                              FBI SA Matt Weber
                                                                                              Printed name and title


Sworn to before me and signed in my presence.


Date:            11/21/2019
                                                                                                Judge's signature


City and state: Rapid City, SD                                                     Daneta Wollmann, U.S. Magistrate Judge
                                                                                              Printed name and title
